DETAILED ACTION
This Action is in response to the communication filed on 04/27/2022. 
	Claims 1-10, 12-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/27/2022 is acknowledged.  The traversal is on the ground(s) that at least Groups I and II should be rejoined as Group II claims include all of the features of Group I.  This is found persuasive and Groups I and II are rejoined and examined herein.  With respect to Groups III and IV, Applicant does not present any specific argument with respect to the restriction of these Groups; therefore, Applicants arguments are not persuasive with respect to the restriction requirement for Groups III and IV.  Applicant also elected the species miRNA 200b-3p without traverse.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/27/2022.
Claims 1-10, 12 and 13 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an natural phenomenon or abstract idea (which are judicial exceptions) without significantly more. The claim(s) recite(s) a method of prognosticating HER2-dependent cancer in a subject comprising (a) measuring the amount of one or more specific miRNAs in a sample from the subject, (b) comparing the amount pf the miRNA to a reference value, (c) finding a deviation or no deviation of the amount of the miRNA from the reference value, and (d) attributing said finding of deviation or no deviation to a particular prognosis of HER2-dependent cancer in the subject (see claims 1), and a method for monitoring a change in prognosis of HER2-dependent cancer in a subject comprising (a) applying the method of claim 1 to the subject at one or more successive time points whereby prognosis of HER2-dependent cancer in the subject is determined at said successive time points, (b) comparing the prognosis at said successive time points, (c) finding the presence or absence of a change between the diagnosis of HER2-dependent cancer in the subject at said successive time points as determined in step (a) (see claim 10).  As such, the judicial exception is prognosticating HER2-dependent cancer in a subject (claim 1) and monitoring a change in prognosis of HER2-dependent cancer in a subject (claim 10). 
  It is noted that collecting information and analyzing the information is a concept the courts have identified as an abstract idea because it relates to data comparisons that can be performed mentally or are analogous to human mental work; i.e., “Mental Processes” (see MPEP 2106.04 (a)(2)).
The judicial exception in claim 1 and claim 10 is not integrated into a practical application because given their broadest reasonable interpretation, the claims are drawn to methods of prognosticating HER2-dependent cancer and monitoring a change in the prognosis by collecting data (measuring the amount of miRNA in a sample) and analyzing the results.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The only physically active step is “measuring the amount of one or more miRNA… in a sample from a subject” (claim 1) and “applying the method of claim 1” which necessarily includes measuring the amount of miRNA, (see claim 10).  The only other steps are “comparing the amount…”, “finding a deviation or no deviation…”, and “attributing said finding… to a particular prognosis…” (see claim 1), and “comparing the prognosis…” and “finding the presence or absence of a change…” which do not require active physical steps and can be accomplished by merely looking at information and thinking about it.  
MPEP 2106.04(a)(2) states:
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A…

In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);

The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims as a whole, looking at the additional elements individually and in combination, do not integrate the judicial exception into a practical application using the considerations set forth in MPEP §§ 2106.04(d),  2106.05(a)-(c) and (e)-(h).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635